1 Reported in 145 P.2d 265.
This case involves a claim for widow's pension under what is commonly known as the workmen's compensation act. The facts, so far as the present proceeding is concerned, are not in dispute.
James Lynch, a coal miner, was formerly employed by L.J. Harris, doing business as Harris Coal Company. On or about October 27, 1937, Mr. Lynch suffered a physical impairment for which he made application for compensation by filing a claim with the department of labor and industries on March 16, 1939. The department rejected the claim, solely upon the ground that it had not been filed within the statutory period of one year following the occurrence of the alleged injury. No appeal appears to have been taken from that decision.
Thereafter, on April 15, 1940, Mr. Lynch died, and on April 27, 1940, his widow, Avira Lynch, filed with the department her application for a widow's pension, alleging in her petition that the death of her husband was the result of the injury sustained by him in October, 1937. The application was denied by the supervisor of the department on May 16, 1941, and on a rehearing before the joint board the action of the supervisor was sustained by order entered April 13, 1942. The ground upon which the widow's application was denied was that the workman's death was not the result of an injury sustained in the course of his employment, but was due solely to a diseased condition brought about by natural causes.
The claimant widow thereupon appealed to the superior court, and in a trial subsequently had before a jury a verdict was returned in her favor on December 9, 1942. The court on December 19, 1942, entered judgment on the verdict, reversing the decision of the joint board and directing the department to award the widow a pension.
The statute in existence at the time of the workman's alleged injury in October, 1937, and also at the time of his death on April 15, 1940, fixed the amount of a widow's pension in the sum of thirty-five dollars a month. While the widow's application for pension was still pending before the *Page 805 
department, and prior to the time of its disposition in the superior court, the legislature in 1941 amended the statute by increasing the amount of a widow's pension to fifty dollars a month. Laws of 1941, chapter 209, p. 625, § 1 (a) (1), Rem. Supp. 1941, § 7679. However, as will be explained in more detail a little later, the 1941 act of the legislature was submitted to the vote of the people in the form of referendum measure number 22 and did not become fully effective until the adoption of the measure had been officially proclaimed by the governor on December 3, 1942.
Upon remand of the cause by the superior court to the department on December 19, 1942, the supervisor entered an order on January 6, 1943, allowing and fixing the widow's pension in the sum of thirty-five dollars a month; charging the employer's accident cost experience with the sum of forty-five hundred dollars; and setting up a statutory reserve of $7,339.42. That order was based upon the statute in force prior to the adoption of the 1941 act. The ruling of the supervisor was approved by the joint board on February 1, 1943.
The widow, deeming herself aggrieved by the decision of the department, in that it awarded her a pension of only thirty-five dollars a month, instead of fifty dollars as contended for, again appealed to the superior court. Upon a hearing before the court, without a jury, findings were made, in accordance with which judgment was entered dismissing the widow's appeal from the decision of the department. From that judgment the claimant widow appealed to this court.
The specific question presented on the appeal is whether the appellant widow is entitled to be paid a pension of fifty dollars a month, rather than the sum of thirty-five dollars a month, from and after December 3, 1942, the effective date of chapter 209, Laws of 1941, embodied in referendum measure number 22. She makes no claim for increased pension for any period prior to that date. Expressed somewhat more definitely with reference to the agreed facts in the case, the question is whether the widow shall now *Page 806 
receive a pension in accordance with the law as it existed on October 27, 1937, the date of the injury alleged to have been sustained by her husband, or whether she is entitled to receive a pension determined by the law which was enacted by the legislature in 1941, after the workman's death, and which did not become finally effective until its adoption by the electorate, as officially proclaimed on December 3, 1942.
Since the legislative act of 1941, chapter 209 (Rem. Supp. 1941, § 7679), merged into, and depends for its effectiveness upon, the subsequently adopted referendum measure, we shall, unless indicating otherwise, hereinafter refer to the 1941 act as referendum measure 22.
While the ultimate issue in this case concerns the extent of application of a legislative provision, the determination of that issue requires judicial construction of the act, or referendum measure, immediately in question. Counsel for the opposing parties invoke, and accordingly concede the necessity for, a construction of the measure by the court, and their divergent interpretations of its true meaning make all the more certain the necessity for such construction.
[1] The fundamental purpose or object of all judicial construction or interpretation of legislative enactments is to ascertain, if possible, and give effect to, the intention of the lawmakers. Layton v. Home Indemnity Co., 9 Wn.2d 25,113 P.2d 538, and authorities therein cited.
[2] In the process of arriving at the intent of the legislative body, the first resort of the courts is to the context and subject matter of the legislation, because the intention of the lawmaker is to be deduced, if possible, from what it said. Behrens v. Commercial Waterway Dist. No. 1,107 Wn. 155, 181 P. 892, 185 P. 628; In re Sanborn, 159 Wn. 112,292 P. 259.
Turning to the language of referendum measure 22, we find no provision therein making the increase in pension applicable to pension rights arising out of industrial injuries occurring prior to the effective date of the measure; on the other hand, the measure contains no saving clause *Page 807 
restricting its applicability to pension rights based upon injuries occurring subsequent to the effective date of the referendum measure. The language of the measure therefore affords us no light in our inquiry as to the intent of the lawmaking body which enacted it, and in consequence we must resort to other aids for judicial construction.
[3] It is a fundamental rule in this state that a statute will be presumed to operate prospectively only, and that it will not be held to apply retrospectively in the absence of language clearly indicating such legislative intent. Earle v. FroedtertGrain  Malting Co., 197 Wn. 341, 85 P.2d 264; In reCascade Fixture Co., 8 Wn.2d 263, 111 P.2d 991; Layton v.Home Indemnity Co., supra; Nelson v. Department of Labor Industries, 9 Wn.2d 621, 115 P.2d 1014; Cowiche Growers,Inc. v. Bates, 10 Wn.2d 585, 117 P.2d 624; State ex rel.Cooper v. Warnock, 16 Wn.2d 697, 134 P.2d 706.
[4] It is also the general rule in this state that awards payable under the workmen's compensation act are governed by the law in effect at the time the injury to the workman occurred.Thorpe v. Department of Labor  Industries, 145 Wn. 498,261 P. 85; Foster v. Department of Labor  Industries, 161 Wn. 54,296 P. 148, 73 A.L.R. 1012; Sheldon v. Department of Labor Industries, 168 Wn. 571, 12 P.2d 751; Sandahl v.Department of Labor  Industries, 170 Wn. 380, 16 P.2d 623;McKay v. Department of Labor  Industries, 180 Wn. 191,39 P.2d 997, 98 A.L.R. 990.
If referendum measure 22 be read and construed in the light of the rules hereinbefore stated, our conclusion must be that the provision for increased pensions to the widows of injured workmen speaks in futuro and includes only those cases where the injury to the workman occurs subsequent to the effective date of the measure, December 3, 1942. This would exclude the appellant from the benefit of the increase.
Appellant urges, however, that after the effective date of the 1941 statute "like compensation should be paid to those *Page 808 
injured before and after the effective date," and she contends that such an application of the law would in no true sense be retroactive. In support of her contention, she cites the case ofTalbot v. Industrial Ins. Commission, 108 Wn. 231,183 P. 84, 187 P. 410. In that case, the claimant workman became permanently and totally disabled on May 12, 1917, at which time the statute in force fixed the compensation to such disabled persons at a minimum of twenty dollars a month and a maximum of thirty-five dollars a month. The 1917 legislature amended the statute so as to provide that, where the character of the injury in case of permanent total disability is such as to render the workman physically helpless to the extent of requiring the constant services of an attendant for him, the monthly payment to such workman shall be increased twenty dollars. The amendment went into effect June 6, 1917, less than a month after the occurrence of the injury. In arriving at the conclusion that the injured workman was entitled to the benefit of the amendatory statute, this court gave no reason and cited no authority for its decision, but categorically stated:
"We are of the opinion that this is not the giving to the amendment a retroactive effect, contrary to the intention of the legislature. The power of the legislature to provide for such an increased monthly allowance in such cases is not questioned by counsel for the commission, the only question here presented being as to the legislative intent in enacting the amendment."
We shall not endeavor to minimize the force of that decision, although upon a casual reading it may appear to be at variance with what we believe to be the weight of general authority on the subject of the retroactive application of increased pensions. However, a close analysis of the language above quoted convinces us that it is not out of harmony with our present view of the law upon the subject or with the weight of authority thereon. It will be noted that in the Talbot case the court did not say that the allowance of the increased payment was in "no sense" a *Page 809 
retroactive application of the amendatory statute, but simply said that so to apply the amendment did not amount to giving it a retroactive effect contrary to the intention of thelegislature. The court further specifically stated that the only question presented in the case was the legislative intent in enacting the statute. In other words, the court determined from all the circumstances and considerations connected with the particular legislation that it was the intent of thelegislature that the amendment should be applied to injuries occurring before its effective date.
We may also say here that the "legislative intent" with which we are now concerned with reference to the enactment of chapter 209, Laws of 1941, is not merely that of the conventional legislative body composed of the senate and the house of representatives, but, as we shall shortly see, the question more particularly involves the intention of other legislative entities vitally connected with the final adoption of the act and of the referendum measure respectively. This brings us to the pith of our discussion and decision.
[5] It is a rule of statutory construction that resort may be had to the history of the passage of a law under consideration.State ex rel. Griffin v. Superior Court, 70 Wn. 545,127 P. 120; State ex rel. Northwest Airlines, Inc. v. Hoover,200 Wn. 277, 93 P.2d 346; Shelton Hotel Co. v. Bates, 4 Wn.2d 498,  104 P.2d 478; Ayers v. Tacoma, 6 Wn.2d 545,108 P.2d 348; Crawford, Statutory Construction 383, § 216; 2 Sutherland, Statutory Construction (3d ed.) chapter 50, p. 481.
In fact, from the record before this court, the "legislative intent" becomes clearly evident from the history of the passage of the law under consideration, and to disregard that history would be to ignore the above expressed principle that legislative intent is the paramount factor in construing a law.
We shall first consider the history of chapter 209, Laws of 1941, taken as the act of the customary lawmaking branch of the state government, and then consider the history of *Page 810 
referendum measure 22, regarded as the act of the people under their constitutionally reserved power.
Chapter 209, Laws of 1941, originated as senate bill No. 172 and was introduced in the legislature on February 5, 1941. It was passed by the Senate on March 13, 1941, and by the House of Representatives on March 12, 1941. Opponents of the bill urged the governor to veto it, on the ground, among others, that having no saving clause it might be contended that the legislative act operated retroactively. The governor thereupon, on March 21st, wrote to the attorney general in reference to the bill and made the following request for advice:
"Would you please advise me as to whether or not the increased benefits provided for in this bill would be applicable with respect to benefits growing out of injuries which occurred prior to the effective date of this act as well as injuries subsequent to the effective date?"
In response to that request the attorney general replied on March 24th, as follows:
"Our Supreme Court has several times held that the rights of parties under the Industrial Insurance Act are governed by the law in force at the time the injury occurred, and not the law in force at any subsequent time. [Citing cases.]
"In view of these authorities it is our opinion that Senate Bill 172, if it should become a law, would be applicable only to those injuries occurring subsequent to its effective date."
[6] On receipt of that advice the governor approved the bill on March 24th, which was after the adjournment of the legislature. In approving a bill passed by the legislature, the governor acts in a legislative capacity and as part of the legislative branch of the state government. In Shelton Hotel Co.v. Bates, 4 Wn.2d 498, 104 P.2d 478, we said:
"When referring to what the legislature intended, we must not forget that the governor, when acting upon bills passed by both houses of the legislature, is a part of the legislature, and acting in a legislative capacity, and we cannot therefore consider the intent of the house and the senate apart from the intent of the governor." *Page 811 
Accord: State ex rel. Stiner v. Yelle, 174 Wn. 402,25 P.2d 91.
[7, 8] The attorney general is the legal adviser of the governor and other state officers. Washington Constitution, Art. III, § 21; Rem. Rev. Stat., § 11032 [P.C. § 6574-14]. It is reasonable to assume, under the circumstances here shown, that in approving the bill the governor acted upon the advice which he had sought and obtained from the attorney general. If he had exercised his power of veto, the bill would of course not have become a law. In so considering and approving the bill, the governor acted in his legislative capacity. It is therefore apparent that final legislative action on the bill as such was taken with the understanding and intention that it would operate only prospectively, that is, as to only those injuries which should be sustained by workmen after the effective date of the act.
We shall now consider the history of the act in its character of a referendum measure. After senate bill 172 was signed by the governor, a referendum was obtained submitting the act as passed by the legislature to the vote of the people. The initiative and referendum law provides that proponents and opponents of such measures may file arguments for and against their adoption and that the full text of all such measures, together with the arguments thereon, shall be published in pamphlet form and one copy thereof duly mailed to every voter in the state. Rem. Rev. Stat. (Sup.), § 5422, and Rem. Rev. Stat., §§ 5423, 5425 [P.C. §§ 2775, 2776, 2778].
Pursuant to these provisions of the statute, the proponents and opponents of referendum measure 22 filed arguments for and against its adoption. The argument of the proponents, urging the enactment of the measure, contained the following statement:
"After a deliberation of nearly two months, during which every argument pro and con was analyzed and weighed carefully, the House of Representatives passed the measure by a vote of 72 to 26, and the Senate passed it by a majority of 32 to 11. *Page 812 
"The special interests that are opposing Referendum Measure 22 urged the Governor to veto the bill. Governor Langlie, after a painstaking study, and acting on the advice of many experts, signed and approved the measure."
Then, in answer to the argument advanced by the opponents that, if the measure should be adopted, the reserves theretofore set up for pension cases would require an additional amount of thirteen million dollars at once, the argument of the proponents continued and concluded with this statement:
"No additional reserves are required for past cases. The Referendum Measure specifically provides that it relates only tofuture accidents. The Attorney General of the State of Washington has rendered an opinion that the measure is notretroactive." (Italics ours.)
The argument of the proponents was signed by the president of Washington State Federation of Labor. At the general election held in November, 1942, the measure was approved by the people and went into operation by proclamation of the governor on December 3rd of the same year.
[9] The voters of the state in acting upon this measure were exercising their reserved power of legislation, under amendment seven of the Washington constitution. They were advised officially that the measure related only to future accidents and was not retroactive. The argument with reference to the referendum measure was published in pamphlet form and mailed to each voter for the express purpose of advising the electorate of the merits and applicability of the proposed legislation. It is to be presumed that the voters relied upon the information thus given to them in the manner provided by law.
[10] In determining the meaning of legislation enacted through initiative or referendum, the courts have the right to look to, and may consider, the published arguments made in connection with the submission of such measures to the vote of the electorate. People v. Fowler, 32 Cal.App.2d 737,84 P.2d 326; Eugene School Dist. No. 4 v. Fisk, 159 Ore. 245,79 P.2d 262; 2 Sutherland, Statutory Construction *Page 813 
(3d ed.) 507, § 5016. We thus have positive evidence of what the people intended when they voted to adopt the referendum measure.
[11] Summing up the situation with reference to the determination of the legislative intent involved in this piece of legislation, we have as guides not only the presumption of prospective operation of the law, and the rule that retrospective operation will not be applied in the absence of language clearly indicating such legislative intent, but we also have concrete evidence of the intention of the governor in approving the act and of the people in subsequently adopting the referendum measure.
We are convinced that the legislative intent under which chapter 209, Laws of 1941, and referendum measure 22 were finally enacted was that the law should apply only to those cases wherein the injuries from which pension rights are derived occur subsequent to the effective date of the law, namely, December 3, 1942.
The judgment is affirmed.
BEALS, MILLARD, ROBINSON, and JEFFERS, JJ., concur.